Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on January 20, 2021 and amendment after final filed on January 20, 2021 has been entered.  Claims 2-8 were cancelled and claim 9 was newly added. Claims 1 and 9 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously. Claims 1 and 9 are examined on the merits of this office action.


Withdrawn Rejections
The objection to claim 1 is withdrawn in view of amendment of the claims filed January 20, 2021.

The rejection of claim 1 on the ground of nonstatutory double patenting over Claims 1-9 copending Application No. 17/0711624 in view of Gertzman (US6437018 B1, cited previously) is withdrawn in view of the filing and approval of a terminal disclaimer on January 4, 2021.

The rejection of claim 1 on the ground of nonstatutory double patenting over Claims 1-10 copending Application No. 16/878876  in view of Gertzman (US6437018 B1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016) ) is withdrawn in view of the filing and approval of a terminal disclaimer on January 4, 2021.

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/0711624 and Application No. 16/878876 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze drying techniques (see paragraph 0036).

However, Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Missos comprising the bone gel in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore, it would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions and aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
Please note, regarding the limitations found in Claim 1 “made from cut pieces freeze dried...wherein a volume of the particles is placed in a solution....the mixture is autoclaved...”(claim 1); “the cortical bone has the cute pieces having a width..." (claim 1); “wherein the cortical bone pieces are ground…” (Claim 1), “the particles are autoclaved over 1.25 hours including conditioning of 15 minutes, 
Regarding the limitations “…for storing at room temperature or frozen for later distribution to an end user” found in instant claims 1 and 9, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Missos in view of Gertzman and Talton teach the bone gel composition in jars and thus, the composition is capable of being stored for later distribution to an end user.
Regarding the size of the bone particle (up to 125 µM (claim 1) or less than 150 uM (claim 9), the size of the bone particle is considered a result effective variable (see paragraph 0030 of Missos) depend on the desired filling effect. MPEP 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”  
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous material” in instant claims 1 and 9, this is considered an intended use of the bone gel.   Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Missos in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers(jars) and thus, the composition is capable (when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.
Regarding claim 9, claim 9 is drawn a composition, a bone gel composition packaged in jars, wherein the bone gel consists only of cortical bone and sterile water.  The teachings of Missos in view of Gertzman, Talton and Stryker render obvious the bone gel composition and aliquoting the bone gel product into 2, 4 or 8 CC volume jars.
Regarding the limitations found in Claim 9 “preparing a second portion of cortical bone by shaving wherein cortical bone is cut into long pieces, cleaned and then shaved to form shavings of cortical bone tissue then freeze-drying the shavings, grinding the freeze-dried shavings to obtain a particle size less than 150 um and demineralizing the particles thereafter freeze-drying to form a second portion of DBM particles; 3 of 7Application No. 15/136,383 autoclaving a volume of the second portion of DBM particles mixed with sterile water in a 2:1 ratio by volume for a predetermined time of 1.25 hours including condition of 15 minutes, exposure of 30 
In addition, claim 9 recites several method steps of intended uses of the bone gel to create a putty or paste.  These limitations include “preparing a first portion of cortical bone by cutting the cortical bone into pieces, freeze- drying the pieces and then grinding into particles and demineralizing the ground particles and thereafter freeze-drying the demineralized ground particles to form a first portion of DBM particles” (claim 9, lines 2-5); mixing the freeze-dried ground particles of the first portion with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM to create a malleable putty or paste”.
Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, claim 9 is drawn to a bone gel composition.  
Missos in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers (jars) and thus, the composition is capable of being mixed with the “first portion” to form a putty or paste.  Furthermore, the bone gel as taught by Missos in view of Gertzman, Talton and stryker would be capable (when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.


Response to Applicant’s Arguments.
	Applicant argues that “Claim 1 had been amended to place the application in a better condition for appeal if the examiner maintains this rejection. As amended, claim 1 is directed to a pure bone gel product wherein no other components are required or even allowed. The precise formulation requires a specific volume of sterile water that is precisely twice the volume of the freeze-dried ground demineralized bone particles. The freeze-dried bone particles, when ground to a particle size of up to 125 microns, has a surface area that allows an absorption of the sterile water which when pressurized under specific autoclaving conditions of time, temperature and pressure, forms the gelatin which has a high osteoconductive capacity without any other materials as required in the Missos primary reference. 
New claim 9 is a product by process claim defined by the method of the related divisional patent deemed patentable over the same cited prior art. Missos does not teach this precise method which achieves the high levels of osteoinductivity the inventors demonstrated. 
Applicant's arguments have been fully considered but they are not persuasive.  The Examiner acknowledges that the intended use of the bone gel of Missos is to be ultimately coated onto a surface or as part of scaffold.  However, the teachings of Gertzman and Talton were included to provide the teachings and motivation for storing the bone gel of Missos prior to use in the scaffold.  Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Missos comprising the bone gel (consisting of water and cortical bone) in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore it would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix at -20 degrees Celsius or lower 
In addition, Missos specifically teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze drying techniques (see paragraph 0036).  Thus, Missos teaches the bone gel of the instant claims.
Regarding newly added claim 9, claim 9 recites several method steps of intended uses of the bone gel to create a putty or paste.  These limitations include “preparing a first portion of cortical bone by cutting the cortical bone into pieces, freeze- drying the pieces and then grinding into particles and demineralizing the ground particles and thereafter freeze-drying the demineralized ground particles to form a first portion of DBM particles” (claim 9, lines 2-5); mixing the freeze-dried ground particles of the first portion with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM to create a malleable putty or paste”.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, claim 9 is drawn to a bone gel composition.  
Missos in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers (jars) and thus, the composition is capable of being mixed with the “first portion” to form a putty or paste.  Furthermore, the bone gel as taught by Missos in view of Gertzman, Talton and when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.  Regarding Applicant’s arguments that “Missos does not teach this precise method which achieves the high levels of osteoinductivity the inventors demonstrated”, there is nothing in the specification that discuses high levels of osteoinductivity of the bone gel or any data regarding any type of unexpected results.    The Examiner would like to point out that MPEP 716.01(c) states that “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." 

Claims 1 and 9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water 
Malinin is silent to saving/storing the gel in a jar or container for future use (in different amounts like 2cc, 4cc or 8cc) and freezing the composition.  
However, Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Malinin comprising the bone gel in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore it would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Malinin.  There is a reasonable expectation of success given that freezing bone matrix compositions and aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
Please note, regarding the limitations found in claim 1 “made from cut pieces freeze dried...wherein a volume of the particles is placed in a solution....the mixture is autoclaved...”(claim 1); 
Regarding the limitations “…for storing at room temperature or frozen for later distribution to an end user” found in instant claims 1 and 9, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Malinin in view of Gertzman and Talton teach the bone gel composition in jars and thus, the composition is capable of being stored for later distribution to an end user.
Regarding the size of the bone particle (up to 125 µM (claim 1) or less than 150 uM (claim 9), the size of the bone particle is considered a result effective variable. MPEP 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is 
Regarding the limitation “…wherein the product when thawed is configured a moldable product without the addition of collagen or other gelatinous material” found in instant claims 1 and 9, this is considered an intended use of the bone gel.   Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Malinin in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers(jars) and thus, the composition is capable (when thawed) to be configured as a moldable bone product without the inclusion of collagen or gelatinous materials.
Regarding claim 9, claim 9 is drawn a composition, a bone gel composition packaged in jars, wherein the bone gel consists only of cortical bone and sterile water.  The teachings of Malinin in view of Gertzman, Talton and Stryker render obvious the bone gel composition and aliquoting the bone gel product into 2, 4 or 8 CC volume jars.
Regarding the limitations found in Claim 9 “preparing a second portion of cortical bone by shaving wherein cortical bone is cut into long pieces, cleaned and then shaved to form shavings of cortical bone tissue then freeze-drying the shavings, grinding the freeze-dried shavings to obtain a particle size less than 150 um and demineralizing the particles thereafter freeze-drying to form a second portion of DBM particles; 3 of 7Application No. 15/136,383 autoclaving a volume of the second portion of DBM particles mixed with sterile water in a 2:1 ratio by volume for a predetermined time of 1.25 hours including condition of 15 minutes, exposure of 30 minutes and drying of 30 minutes at a pre-set temperature and pressure during exposure of 121.1 degrees C. and 30.15 psi respectively to form a gelatin; cooling the gelatin made from the second 
In addition, claim 9 recites several method steps of intended uses of the bone gel to create a putty or paste.  These limitations include “preparing a first portion of cortical bone by cutting the cortical bone into pieces, freeze- drying the pieces and then grinding into particles and demineralizing the ground particles and thereafter freeze-drying the demineralized ground particles to form a first portion of DBM particles” (claim 9, lines 2-5); mixing the freeze-dried ground particles of the first portion with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM to create a malleable putty or paste”.
Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, claim 9 is drawn to a bone gel composition.  
Malinin in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers (jars) and thus, the composition is capable of being mixed with the “first portion” to form a putty or paste.  Furthermore, the bone gel as taught by Malinin in view of Gertzman, Talton and Stryker would be capable (when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Malinin teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.



Claim Objection
Claim 9 is objected to for the following informality: claim 9 contains the acronym “DBM”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Demineralized Bone Matrix (DBM). The abbreviations can be used thereafter.


New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 5 claims “..freeze drying the pieces and then grinding the pieces in to particles and demineralizing the ground particles and thereafter freeze-drying the demineralized ground particles to form a first portion of DBM particles”.   Claim 9, page 4, lines 6-7 claims “mixing the freeze dried ground particles of the first portion with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM to create….”  Given that claim 9 has two references to freeze dried ground particles in the first portion (particles before the last freeze drying and particles after the last freeze drying) it is unclear which particles should be mixed with the gelatin of the second portion. Given that the claim later refers to ratios with DBM it is believed to that the particles may be the final particles after the last freeze dry cycle referred to as DBM particles.  If this is the case, it is suggested that Applicant amend the claim to “mixing the first portion of DBM particles with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM particles to create….”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting over Claims 1-2 copending Application No. 17/071660 (Application filed following the last office action) in view of in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Instant claim 1 recites “A bone gel composition consisting of cortical bone consists of cortical bone made from cut pieces freeze dried then ground into particles and demineralized then freeze-dried, wherein a volume of the particles is placed in a solution of sterile water to create a mixture, the water volume being twice the second portion, the mixture is autoclaved under heat and pressure to form a gelatin, the resulting bone gel is placed in jars for later use.”  The instant application further claims wherein the gel is frozen and wherein the particle size is up to 125 microns and wherein the gel is in 2cc, 
Co-pending AN 17/071660 claims “A method of making a malleable demineralized bone composition, comprising the steps of a) preparing cortical bone by cutting the cortical bone into pieces, freeze-drying the pieces and then grinding into particles and demineralizing the ground particles and freeze- drying the demineralized ground particles to form freeze-dried DBM particles; b) dividing the freeze-dried DBM particles into a first portion and a second portion; c) autoclaving a volume of the second portion of DBM particles mixed with sterile water to form a gelatin; d) cooling the gelatin; and e) mixing the freeze-dried ground particles of the first portion with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM to create a malleable putty or paste.” Co-pending AN 17/071660 further claims wherein the particle size is less than 150µm (see claim 2).  The bone gel in the method of Co-pending AN 17/071660 is anticipatory over the bone gel of instant claims 1-2.
Co-pending AN 17/071624 does not specifically teach taking the bone gel and storing for future use in sterile jars. 
 Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the bone gel of Co-pending AN17/071660 comprising the bone gel in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage (i.e. mixing with additional DBM particles).  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore, it would have been obvious before the effective filing 
Regarding the limitation “…wherein the product when thawed is configured a moldable product without the addition of collagen or other gelatinous material” and wherein the jars are stored frozen for later distribution to an end user found in instant claims 1 and 9, these limitations are considered intended uses of the bone gel.   Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Co-pending AN17/071660 in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers(jars) and thus, the composition is capable (when thawed) to be configured as a moldable bone product without the inclusion of collagen or gelatinous materials and also being frozen for later distribution to an end user.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654